DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 10 and 13 – 14 allowable. The restriction requirement between Species, as set forth in the Office action mailed on June 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 2, 2020 is fully withdrawn. Claim 11, directed to a non-elected Species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed on November 19, 2020 in response to the previous Final Office Action (08/21/2020) is acknowledged and has been entered.
	Claims 1 – 11 and 13 – 14 are currently pending.
	Claim 12 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 35 U.S.C. 112(b) 
Rejection under 35 U.S.C. 101

Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2020, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 11 and 13 – 14 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the closest prior art fails to disclose, suggest or teach the combination of determining a plurality of sets of objective image parameters values of images captured by the camera, the value of at least one camera setting being different for each set of objective image parameters; obtaining a trade-off value representative of a trade-off between the quality and the resource consumption of images captured by the camera; determining for each set of objective image parameters values, a quality value representative of a quality of the images captured by the camera, and a resource consumption value representative of resource consumption for storage of the images captured by the camera; determining a value of the at least one camera setting optimizing a trade- off between the quality and the resource consumption according to the trade-off value based on the determined quality values and resource consumption values; and setting the value of the at least one camera setting to the determined value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698